Case 2:20-cr-00110-DOC Document 75 Filed 09/15/20 Page 1 of 4 Page ID #:181
                                                                       CLERK, U.S, DISTRICT COURT
                                                                                                ~,

                                                                           SEP 1 52020
  1
                                                                       NTRA~. pISTRICT OF CALIFORNIA
  2
  3
  4
  5
  6                          UNITED STATES DISTRICT COURT
  7;                        CENTRAL DISTRICT OF CALIFORNIA
  8
       ~ iJNITED STATES OF AMERICA,
  9
 10                                   Plaintiff,      ~ CASE NO. GQ~ ~j— ~~~ _.1~~—~
 11                         v.
 12      C~cv Iry ~'~                                    ORDER OF DETENTION
 13
 14                                   Defendant.
 15
 16                                                      I.
 17         (~ On motion of the Government in a case allegedly involving:
           A.
 18             1.()     a crime of violence.
 19             2.()     an offense with maximum sentence of life imprisonment or death.
 20             3.(~a narcotics or controlled substance offense with maximum sentence
 21                      often or more years.
 22             4.()     any felony -where the defendant has been convicted oftwo or more
 23                      prior offenses described above.
 24             5.()     any felony that is not otherwise a crime of violence that involves a
 25                      minor victim, or possession or use ofa firearm or destructive device
 26                      or any other dangerous weapon, or a failure to register under 18
 27                      U.S.0 § 2250.
 28        B.(         On motion by the Government /()on Court's own motion, in a case

                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

       CR-94 (06/07)                                                                                   Page 1 of4
Case 2:20-cr-00110-DOC Document 75 Filed 09/15/20 Page 2 of 4 Page ID #:182




  1                      allegedly involving:
  2          (~On the further allegation by the Government of:
  3            1.(°~ a serious risk that the defendant will flee.
  4            2.()         a serious risk that the defendant will:
  5                   a.()obstruct or attempt to obstruct justice.
  6                   b.()threaten, injure, or intimidate a prospective witness or juror or
  7                         attempt to do so.
  8       C. The Government(~/()is not entitled to a rebuttable presumption that no
  9            condition or combination ofconditions will reasonably assure the defendant's
 10            appearance as required and the safety of any person or the community.
 11
 12                                                     II.
 13        (~ The Court finds that no condition or combination of conditions will
          A.
 14                      reasonably assure:
 15            1. ~ the appearance ofthe defendant as required.
 16               ()        and/or
 17            2.(~ the safety of any person or the community.
 18       B.(-~ The Court finds that the defendant has not rebutted by sufficient
 19                      evidence to the contrary the presumption provided by statute.
 20
 21                                                     III.
 22       The Court has considered:
 23       A. the nature and circumstances ofthe offenses)charged, including whether the
 24            offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
 25            victim or a controlled substance, firearm, explosive, or destructive device;
 26       B. the weight of evidence against the defendant;
 27       C. the history and characteristics of the defendant; and
 28       D. the nature and seriousness ofthe danger to any person or to the community.

                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94 (06/07)                                                                      Page 2 of4
Case 2:20-cr-00110-DOC Document 75 Filed 09/15/20 Page 3 of 4 Page ID #:183




  1                                                    IV.
  2       The Court also has considered all the evidence adduced at the hearing and the
  3       arguments and/or statements of counsel, and the Pretrial                      Services
  4       Report/recommendation.
  5

  6                                                     V.
  7       The Court bases the foregoing findings) on the following:
  8       A.{~ As to flight risk: X10 ~Gr'"''~`                     1-, ~.\ t`l. S~~-S ~
  9

 10

 11

 12

 13

 14

 15

 16       B.~Asto danger:                     X14~~~ `~ a ~~f ~'R'"''s
 17

 18

 19

 20

 21

 22

 23

 24                                                    1~/~
 25       A.() The Court finds that a serious risk exists that the defendant will:
 26                  1.()obstruct or attempt to obstruct justice.
 27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
 28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94(06/07)                                                                         Page 3 of4
Case 2:20-cr-00110-DOC Document 75 Filed 09/15/20 Page 4 of 4 Page ID #:184




   1         B. The Court bases the foregoing findings) on the following:
  2

  3

  4 i~

  5

  6

  7

  8

  9                                                   1~/I~
 10

 11          A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12          B. IT IS FURTHER ORDERED that the defendant be committed to the
 13              custody of the Attorney General for confinement in a corrections facility
 14              separate, to the extent practicable, from persons awaiting or serving
 15              sentences or being held in custody pending appeal.
 16          C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
 17              opportunity for private consultation with counsel.
 18          D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
 19              or on request of any attorney for the Government, the person in charge of
 20              the corrections facility in which the defendant is confined deliver the
 21              defendant to a United States marshal for the purpose of an appearance in
 22              connection with a court proceeding.
 23

 24

 25

 26      DATED:         ~ I ~ ~~~~
                                                     Paul L. Abrams
 27
                                                     UNITED STATES MAGISTRATE JUDGE
 28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

         CR-94(06/07)                                                                      Page 4 of4
